Case 2:19-mc-00083-CAS-E Document 25-1 Filed 09/16/19 Page 1 of 3 Page ID #:215




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   44 Montgomery Street, 41st Floor
 6 San Francisco, CA 94104
   Telephone: (415) 293-6800
 7 Facsimile: (415) 293-6899
   mpritt@bsfllp.com
 8
   Counsel for Ira Kleiman, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K Info Defense Research, LLC
10

11                              UNITED STATES DISTRICT COURT

12                          CENTRAL DISTRICT OF CALIFORNIA

13                                   WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                         Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
16                                                  Underlying Litigation:
   IRA KLEIMAN, as the personal                     Case No. 9:18-cv-80176-BB
17 representative of the Estate of David            United States District Court
   Kleiman, and W&K INFO DEFENSE                    Southern District of Florida
18 RESEARCH, LLC,

19                                                  DECLARATION OF MAXWELL V.
                  Plaintiffs,                       PRITT IN SUPPORT OF MOTION FOR
                                                    SECOND ORDER COMPELLING
20         v.                                       COMPLIANCE WITH SUBPOENA
21 CRAIG WRIGHT,

22                Defendant.
23

24

25

26

27

28

     DECLARATION OF MAXWELL V. PRITT                                Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 25-1 Filed 09/16/19 Page 2 of 3 Page ID #:216




 1 I, Maxwell V. Pritt, declare as follows:

 2         1.      I am a partner at the law firm of Boies Schiller Flexner LLP, and counsel for Ira

 3 Kleiman, as Personal Representative of the Estate of David Kleiman, and W&K Info Defense

 4 Research, LLC (“Movants”). I have personal knowledge of the matters in this declaration, or

 5 am informed and believe them to be true, and if called on as a witness could and would testify

 6 competently to them.

 7         2.      I respectfully submit this declaration in support of Movants’ Motion for Second

 8 Order Compelling Compliance with Subpoena and Memorandum of Points and Authorities in

 9 Support.

10         3.      Attached as Exhibit 1 is a true and correct copy of an email that I received from

11 p00r_trad3r@yahoo.com on July 10, 2019. I believe that this email address belongs to Joseph

12 VaughnPerling.

13         4.      Attached as Exhibit 2 is a true and correct copy of a file attached to that email

14 named “Declaration-VV-signed.pdf.”

15         5.      Attached as Exhibit 3 is a true and correct copy of a file attached to that email

16 named “bws.pdf.”

17         6.      Attached as Exhibit 4 is a true and correct copy of an email that I sent to

18 p00r_trad3r@yahoo.com on July 17, 2019.

19         7.      Attached as Exhibit 5 is a true and correct copy of an email that I received from

20 p00r_trad3r@yahoo.com on July 23, 2019.

21         8.      Attached as Exhibit 6 is a true and correct copy of a file attached to that email

22 named “Letter to Judge Snyder, process service..pdf.”

23         9.      Attached as Exhibit 7 is a true and correct copy of an email that I sent to

24 p00r_trad3r@yahoo.com on July 26, 2019.

25         10.     Since July 23, 2019, I have not received any further communication from Mr.

26 VaughnPerling.

27

28

                                                     -1-
     DECLARATION OF MAXWELL V. PRITT                                  Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 25-1 Filed 09/16/19 Page 3 of 3 Page ID #:217




 1         11.     My colleagues and I have been investigating Mr. VaughnPerling’s assertion that

 2 he was not personally served, and we have sought to obtain information about his whereabouts.

 3 To date, we have been able to determine that Mr. VaughnPerling was not personally served

 4 with the Subpoena, or the manner he may otherwise have received notice and possession of the

 5 Subpoena.

 6         I declare under penalty of perjury under the laws of the United States of America that

 7 the foregoing is true and correct. Executed on this 16th day of September, 2019, in San

 8 Francisco, California.

 9
                            /s/ Maxwell V. Pritt
10                          Maxwell V. Pritt
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -2-
     DECLARATION OF MAXWELL V. PRITT                                 Case No. 2:19-MC-00083-CAS-E
